Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                     INFORMATIONAL NOTICE TO APPLICANT
2.	Applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
The item(s) indicated below are also required and should be submitted with any reply to this notice to avoid further processing delays.
 A properly executed inventor's oath or declaration for the following inventor(s):

Foad TOWFIQ
Ivan KYRYLIUK
Alexander PODAREVSKY
lurii ZHUK


                                                   EXAMINER ‘S AMENDMENT

3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a telephone interview with Benjamin Wigger on 02-11-2022.
The application has been amended as follows: 
In the claims:
Claim 30, line 1, “the method of claim 28” has been changed to --- the method of claim 22 ---.

  Reason for Allowance
4.	Regarding claims 1-17, 20-21 and 75-86, the prior art fails to teach or suggest a method for noise analysis in a network, comprising a step of identifying a plurality of suspect devices associated with the noisy upstream channel based on respective devices of the plurality of suspect devices meeting a set of one or more suspect criteria, wherein the set of one or more suspect criteria includes a channel criterion that is met for a respective device when the respective device has communicated on the noisy upstream channel, in combination with other limitations, as specified in the independent claims 1, 20 and 21. 
Regarding claims 22-32, 35-36 and 87-94, the prior art fails to teach or suggest a method for noise localization in a network, comprising a step in which subsequent to determining the respective noise scores, displaying, on the map, visual indications of the at least two devices of the plurality of devices that are attached to the one or more channels, wherein: in accordance with a determination that the determined noise score of a respective device is within a first noise score range, the visual indication of the 
Regarding claims 37-50, 53-54 and 95-112, the prior art fails to teach or suggest a method for analyzing a network, comprising a step in which while displaying the graphical representation of the network quality metric for the signal, receiving input selecting a first time that is within the first duration of time, and in response to receiving the input selecting the first time, updating the map of the area to change a visual characteristic of at least some of the displayed plurality of network devices based on a respective noise score for the corresponding network devices at the selected first time, in combination with other limitations, as specified in the independent claims 37, 53 and 54.
Regarding claims 55-67, 70-71 and 113-134, the prior art fails to teach or suggest a method for analyzing a network, comprising the steps of determining a change in a noise score for each of the plurality of network devices between the first time and the second time; determining whether the respective change in the noise score for each respective network device of the plurality of network devices meets a noise score change criteria; displaying, based on the determinations of whether respective changes in the noise scores meet the noise score change criteria, the map of the area such that respective network devices of the plurality of network devices that meet the 
Regarding claims 72-74, the prior art fails to teach or suggest a method for analyzing a network, comprising the steps of identifying the first calculation as an indicator of the first type of network impairment when a subset of the plurality of network devices have first difference scores that exceed a threshold difference; and identifying the second calculation as an indicator of the first type of network impairment when a subset of the plurality of network devices have second difference scores that exceed the threshold difference, in combination with other limitations, as specified in the independent claims 72, 73 and 74.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465